DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. (US 2002/0047214 A1, hereinafter referred to as ‘Morinaga’).
As to claim 1, Morinaga teaches an integrated circuit package (figure 2), comprising: 
a substrate (22) comprising a glass core layer (see paragraph 0038), the glass core layer comprising a first major surface (22b), a second major surface (22a), and a cavity (29) disposed between the first major surface and the second major surface of the glass core layer; 
a die (6b) disposed in the cavity of the glass core layer; 
an encapsulant (10) disposed in the cavity between the die and a sidewall of the cavity; 
a first patterned conductive layer (27) disposed adjacent the first major surface (22b) of the glass core layer; 
a second patterned conductive layer (23) disposed adjacent the second major surface (22a) of the glass core layer; 

a device (30) disposed on the first patterned conductive layer, wherein the device is electrically connected to the die;
wherein the die (6b) is electrically connected to at least one of the first and second patterned conductive layers (with bonding wires, 24).
As to claim 3, Morinaga teaches the die is electrically connected to each of the first and second patterned conductive layers (see figure 2, die is connected to both patterned conductive layers through the wires and vias).
As to claim 12, Morinaga teaches the semiconductor chips can be memory or logic chips, which would comprise field effect transistors (paragraph 0026).

Allowable Subject Matter
Claims 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5-9 and 11 are also objected to as being further dependent upon objected claims.)
Claims 21-28 are allowable.  The following is an examiner’s statement of reasons for allowability: independent claims 21 and 27 properly incorporate allowable subject matter as detailed in the previous office action (dated February 23, 2021).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812